Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gell (DE102007047791A1), henceforth referred to as Gell, in view of Messano (US7338335B1), henceforth referred to as Messano.
Regarding Claim 1, Gell teaches Wheel hub assembly coupled to a vehicle frame via a first wishbone arm and second wishbone arm (Claim 1: “wherein the steering knuckle ( 1 ) via a king pin ( 4 ) with the spring carrier ( 16 ) and at least one upper wishbone ( 10 ) and at least one lower wishbone ( 14 )”), an air spring pivotably coupled at opposite ends to a first and second link (Figure 1: spring damper module 17 has pivoting connections at top and bottom), the first link positioned above the second link (Figure 1: Spring damper module 17 first pivotable link is vertically higher than the second pivotable link), each link being pivotably coupled to the frame of the vehicle (Abstract: "via a spring damper Module (17) is connected to the vehicle frame (20)"), and the air spring is positioned above the wheel hub assembly with respect to the vehicle (Figures 1, 2: Spring damper module 17 and air spring 19 vertically higher than wheel hub assembly). Gell does not teach the second link being pivotably coupled to the wishbone. However, Messano teaches a second link pivotably coupled to the first wishbone arm  (Figure 9 and Column 14 lines 6-8: "Air spring(s) 34 with adjustable ride height is shown connecting the suspension to the vehicle chassis"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double wishbone structure of Gell with the link location of Messano in order to adjust ride height and allow the wheel to be optimally steerable (Column 14 line 4-9: “Also shown are suspension arms 32 and kingpin 33 allowing the Road-Wheel Module to be optionally steerable. Air spring(s) 34 with adjustable ride height is shown connecting the suspension to the vehicle chassis. While air springs are the simplest method of adjusting vehicle ride height”).
Regarding Claim 2, Gell as modified discloses that the air spring is coupled to the first link and the second link via respective first (Figure 1: Plate depicted on top of suspension assembly 17) and second plates (Description Paragraph 24: “which is on a spring carrier 16 which is supported by a damper 18 and an air spring 19 with the vehicle frame 20 is connected”), the first and second plates being maintained substantially parallel to one another during compression and expansion of the air spring (Figure 1: Top and bottom pivotable couplings allow top and bottom plates to remain parallel under compression and expansion).
Regarding Claim 6, Gell discloses that he first wishbone arm and the second wishbone arm are coupled to opposite ends of the wheel hub assembly, such that the first wishbone arm is stacked over and spaced away from the second wishbone arm, an orthographic projection of the first wishbone arm substantially overlapping with an orthographic projection of the second wishbone arm (Figure 2 depicts upper and lower wishbone arms on opposite ends of wheel hub, substantially overlapping).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gell and Messano, as applied to claims 1-2 above, and in further view of Conaway (US20140210174A1), henceforth referred to as Conaway.
Regarding Claim 3, Gell as modified, discloses the system of claim 2, but does not expressly disclose that the air spring comprises an air bag partially surrounding a stem (Conaway Figure 16: Diaphragm assembly is configured with push rods 140 in the center of the assembly), and wherein the first plate is directly coupled to the air bag and the second plate is directly coupled to the stem (Conaway Paragraph [0036]: “The diaphragm chamber assembly 122 is attached to a corresponding upper trailing arm 16 by a lift bracket 148, while the push rod 140 associated with the second diaphragm chamber 126 is pivotably coupled to an associated mounting bracket 12 by a push rod plate. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double wishbone structure of Gell with the push rod / stem airbag assembly of Conaway in order to strengthen the airbag assembly, further prevent buckling, and ensure the diaphragm inflates in the desired direction (Conaway Paragraph [0036]: “Each push plate 136 is secured to a push rod 140 such that the push rods 140 are each forced in a direction 142 as the upper chamber 138 is pressurized”).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gell and Messano as applied to claims 1-2 above, and in further view of Arning (US 3189118 A), henceforth referred to as Arning.
Regarding Claim 4, Gell as modified discloses that the second link is configured to inhibit buckling of the air spring during pivoting of the first wishbone arm (Fig 1: Suspension module 17 is configured with pivotable mounts on top and bottom, allowing the module to compress and expand linearly) but is silent on a target angular range. Arning discloses a target angular range comprising up to 30 degrees of rotation (Arning Fig 14: Discloses positive jounce angle of 0-30 degrees It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension structure of Gell with the angular range of Arning in order to produce desired wheel path, anti-squat, and anti-lift characteristics (Arning  Column 1 line 17-20: “A desirable characteristic of a motor vehicle rear sus pension is the ability of the suspension to counteract the tendency of the rear portion of the vehicle to squat during acceleration and to lift during braking”) (Arning Column 1 Line 42-44: Thus, by providing a certain wheel path, anti-squat and anti-lift forces may be provided to at least partially counteract acceleration squat and brake lift”).
Regarding Claim 5, Gell as modified teaches an articulating double wishbone suspension architecture upon which Claim 5 is dependent, but does not disclose a specific target angular range. Arning discloses a target angular range comprising up to 30 degrees of rotation (Arning Fig 14: Discloses positive jounce angle of 0-30 degrees). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension structure of Gell with the angular range of Arning in order to produce desired wheel path, anti-squat, and anti-lift characteristics (Arning  Column 1 line 17-20: “A desirable characteristic of a motor vehicle rear sus pension is the ability of the suspension to counteract the tendency of the rear portion of the vehicle to squat during acceleration and to lift during braking”) (Arning Column 1 Line 42-44: Thus, by providing a certain wheel path, anti-squat and anti-lift forces may be provided to at least partially counteract acceleration squat and brake lift”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gell and Messano as applied to claims 1-2 above, and in further view of Van Haaren (EP3246190A1), henceforth referred to as Van Haaren.
Regarding Claim 7, Gell as modified teaches the double wishbone suspension architecture upon which claim 7 is dependent, but does not specifically disclose the powertrain of the vehicle that the suspension is attached to. Van Haaren teaches a vehicle that is configured with an electrically-powered powertrain (Van Haaren Abstract: “An electrically driven vehicle (1) comprises a frame (3) and at least a steerable wheel (2a, 2b) including a wheel hub (4a, 4b) suspended from the frame (3) through a suspension system (5a, 5b). The suspension system (5a, 5b) is provided with an electric motor (6a, 6b) for driving the wheel hub (4a, 4b) and a hub carrier (7a, 7b) to which the wheel hub (4a, 4b) is rotatably mounted”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension architecture of Gell with the electric drive of Van Haaren in order to propel a vehicle with sufficient traction (Van Haaren Paragraph [0003]: “An object of the invention is to provide an efficient electrically driven vehicle, which is suitable for heavy-duty traction”).
Claims 8, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gell, in view of Messano, in further view of Carpenter (US20190047346A1). 
Regarding Claim 8, Gell teaches a pair of front wheel hub assemblies configured with front air suspension and double wishbone suspension (Claim 1: "and an air spring ( 19 ) or via a spring-damper module ( 17 ) with the vehicle frame ( 20 ), wherein the steering knuckle ( 1 ) via a king pin ( 4 ) with the spring carrier ( 16 ) and at least one upper wishbone ( 10 ) and at least one lower wishbone ( 14 )"), the front air suspension comprising pair of air springs respectively positioned over pair of front wheel hub assemblies (Figures 1, 2: Spring damper module 17 and air spring 19 vertically higher than wheel hub assembly), air springs positioned over pair of rear wheel hub assemblies (Figures 1, 2: Spring damper module 17 and air spring 19 vertically higher than wheel hub assembly), each pair of air springs is configured for substantially axial compression without any guiding structure (Figures 1, 2: Spring damper module 17  pivotably rotated at top and bottom without any additional guiding structure). Gell does not teach that the suspension is specifically in the rear of the vehicle. However, Carpenter teaches a pair of rear wheel hub assemblies configured with a rear air suspension system  (Paragraph [0007]: “By controlling the ride height of the front and rear of the vehicle, the pitch angle of the trailer is adjusted (the air suspension system may raise or lower the height of the trailer hitch, or change the angle of the trailer hitch)”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension architecture of Gell with the location of Carpenter “in order to distribute the load as desired” (Paragraph [0007]). Neither Gell nor Carpenter specifically teach that the compression of the springs lowers a vehicle cabin floor, or the upper link. However, Messano teaches substantially axially compression of the first and second pairs of air springs lowering a cabin floor of the vehicle (Figure 9 and Column 14 lines 6-8: "Air spring(s) 34 with adjustable ride height is shown connecting the suspension to the vehicle chassis"), each respective air spring of the first pair of air springs is pivotably coupled to a frame of the vehicle via a respective upper link  (Figure 9 and Column 14 lines 6-8: "Air spring(s) 34 with adjustable ride height is shown connecting the suspension to the vehicle chassis"), and to an upper wishbone of the double wishbone front suspension via a respective leveling link (Figure 9 and Column 14 lines 6-8: "Air spring(s) 34 with adjustable ride height is shown connecting the suspension to the vehicle chassis"), the respective upper link coupled to the respective air spring being positioned opposite to the respective leveling link (Figure 9 and Column 14 lines 6-8: "Air spring(s) 34 with adjustable ride height is shown connecting the suspension to the vehicle chassis"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double wishbone structure of Gell with the link location of Messano in order to adjust ride height and allow the wheel to be optimally steerable (Column 14 line 4-9: “Also shown are suspension arms 32 and kingpin 33 allowing the Road-Wheel Module to be optionally steerable. Air spring(s) 34 with adjustable ride height is shown connecting the suspension to the vehicle chassis. While air springs are the simplest method of adjusting vehicle ride height”).
Regarding Claim 9, Gell teaches a leveling link configured for substantially axial compression of the respective air spring (Figures 1, 2: Spring damper module 17  pivotably rotated at top and bottom to maintain axial compression).
Regarding Claim 11, Gell teaches axial compression of each spring (Figures 1, 2: Spring damper module 17  pivotably rotated at top and bottom without any additional guiding structure). However, Gell does not specifically teach the air-springs being pivotably coupled to the wishbones. Messano teaches air springs coupled to pivots of the double wishbone front suspension (Figure 9 and Column 14 lines 6-8: "Air spring(s) 34 with adjustable ride height is shown connecting the suspension to the vehicle chassis").
Regarding Claim 13, Gell does not teach rear air suspension connected to a rear axle. However, Carpenter teaches a second pair of air springs being fixedly coupled to the rear axle (Figure 1: Corner assemblies 16C and 16D depicted as fixedly coupled to rear axle). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension architecture of Gell with the location of Carpenter “in order to distribute the load as desired” (Paragraph [0007]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gell and Messano and Carpenter as applied to claim 8 above, and in further view of Laforce (US11220150B2), henceforth referred to as Laforce.
Regarding Claim 12, Carpenter teaches the air suspension structure upon which Claim 12 is dependent, but does not disclose front drive shafts. Laforce discloses a pair of front drive shafts (Laforce Figure 1, axle half shafts 112 and 114), the first pair of air springs (Carpenter Paragraph 11: “FIG. 1 is a perspective view of several components of a vehicle having an air spring system used for controlling pitch angle”) not being fixedly coupled to the pair of front drive shafts (Laforce Figure 3 depicts the vehicle suspension 156 not attached to the axle half shafts 112 and 114). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the independent suspension of Carpenter, with the front drive shafts of Laforce in order to improve ride and handling characteristics of the vehicle (Laforce Column 1, Lines 23-47).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gell and Messano and  Carpenter as applied to claim 8, and in further view of Bebeti (DE 102018206407B4), henceforth referred to as Bebeti.
Regarding Claim 14, Carpenter teaches the front air suspension structure upon which Claim 14 is dependent, but does not disclose the power delivery method of the vehicle, and does not disclose that the vehicle’s front wheels are driven. Bebeti teaches that the vehicle is an electric vehicle configured with front- wheel drive (Bebeti Abstract: “A drive arrangement for a vehicle, comprising a front wheel drive (2; 3) with a front wheel receptacle (6; 7) for attaching a front wheel (8; 9), a first electric motor (14; 15) which drives the front wheel receptacle (6; 7)”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front air suspension structure of Carpenter, with the drive method of Bebeti, in order to power a heavy-duty vehicle (Bebeti Description Paragraph [0003]: “The present invention relates to a drive arrangement for a vehicle. The vehicle can be a work machine, a passenger car or a truck.”) for which it is well known in the art to utilize air suspension on heavy-duty vehicles.
Claims 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gell, in view of Carpenter.
Regarding Claim 15, Gell teaches air springs being positioned above respective wheel hub assemblies  (Figures 1, 2: Spring damper module 17 and air spring 19 vertically higher than wheel hub assembly), two of the air springs are respectively positioned above two front wheel hub assemblies of the electric heavy duty vehicle (Figures 1, 2: Spring damper module 17 and air spring 19 vertically higher than wheel hub assembly), wherein each of the two of the air springs respectively positioned above the two front wheel hub assemblies is pivotably coupled to a wishbone arm via a leveling link (Figures 2: air spring 19 Pivotably coupled to upper wishbone), the wishbone arm connecting the frame of the electric heavy duty vehicle and the wheel hub assemblies (Paragraph [0004]: "The known suspension has a coaxial with the axis of rotation arranged kingpin, at least one upper arm and at least one lower arm, wherein the wishbone with the vehicle frame and at least one connecting means with the steering knuckle in combination"). However, Gell does not teach compression air springs to lower a floor or specify the angle between the springs and frame of the vehicle. Carpenter teaches compressing air springs in a suspension system responsive to a request to lower a cabin floor  (Paragraph [0006]: "The plurality of corner assemblies include at least one front corner assembly and at least one rear corner assembly such that the front corner assembly is used to raise and lower the front of the vehicle, and the rear corner assembly is used to raise and lower the rear of the vehicle"), Expanding air springs responsive to a request to raise the cabin floor (Paragraph [0006]: "The plurality of corner assemblies include at least one front corner assembly and at least one rear corner assembly such that the front corner assembly is used to raise and lower the front of the vehicle, and the rear corner assembly is used to raise and lower the rear of the vehicle"), and the angle between central axis of each respective air spring and plane of a frame of the vehicle does not change substantially during compressing and expansion of respective air spring (Figure 1: Corner assemblies 16a-d are not pivotably mounted and will thus maintain vertical orientation while the vehicle is raised and lowered). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  air suspension structure of Gell, with the air spring control of Carpenter  “in order to distribute the load as desired” (Paragraph [0007]).
Regarding Claim 19, Carpenter as applied to Claim 15 teaches that the air springs in the suspension system are simultaneously compressed based on the request to lower the cabin floor (Paragraph [0022]: “Alternatively, each corner 16A-16D could be adjusted separately, or all corners 16A-16D could be adjusted simultaneously”). 
Regarding Claim 20, Carpenter, as applied to Claim 15 teaches a portion of the air springs are compressed independently from a remaining portion of the air springs based on the request to lower the cabin floor (Paragraph [0022]: “Alternatively, each corner 16A-16D could be adjusted separately, or all corners 16A-16D could be adjusted simultaneously”), wherein the portion of the air springs is positioned at a first side of the electric heavy-duty vehicle, the first side being one of a front side, a rear side, a left side, and a right side, and wherein the remaining portion of the air springs is positioned at a second side of the electric heavy-duty vehicle, the second side being opposite to the first side (Claim 1: “An apparatus, comprising: an air suspension system, including: a plurality of corner assemblies; a plurality of wheel locations, each of the plurality of corner assemblies located in proximity to a corresponding one of the plurality of wheel locations” ).
Claims 16 is rejected under U.S.C. 103 as being unpatentable over Gell and Carpenter as applied to claim 15, in further view of Hill (US11285795B2), henceforth referred to as Hill.
Regarding Claim 16, Gell and Carpenter disclose the air suspension system upon which claim 16 is dependent, but does not disclose the arrangement or size of battery packs. Hill discloses that the electric heavy-duty vehicle comprises a battery pack extending along a chassis of the electric heavy-duty vehicle (Hill Figure 2B depicts the battery structure spanning along the length of the vehicle), a width of the battery pack being substantially equal to a width of the chassis (Hill Figure 2B depicts the battery structure being of substantially equal width to the vehicle), and wherein a width of the cabin floor extends between two rear wheel hub assemblies of the electric heavy-duty vehicle (Hill Column 6 lines 59-31: “such that the bus may have a level floor way throughout the area between the axles of the bus”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension of Carpenter with the battery layout of Hill, in order to maintain a flat floor for increased passenger comfort (Hill Column 6 Line 65 to Column 7 line 4: “This may indicate that the floor of the bus may not have protrusions to accommodate the underlying batteries; the batteries may lie flat beneath the floor of the bus. This may contrast with traditional buses, which have boxes underneath passenger seats for the energy storage system, which comprises seating layouts”).
Claim 17 is rejected under U.S.C. 103 as being unpatentable over Gell in view of Carpenter, in further view of Messano.
Regarding Claim 17, Gell as modified by Carpenter, teaches two of the air springs are respectively positioned above two front wheel hub assemblies  (Figures 1, 2: Spring damper module 17 and air spring 19 vertically higher than wheel hub assembly). However, Gell and Carpenter do not disclose a leveling link. However, Messano teaches the suspension being axially guided by a leveling link (Figure 9 and Column 14 lines 6-8: "Air spring(s) 34 with adjustable ride height is shown connecting the suspension to the vehicle chassis"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the double wishbone structure of Gell with the link location of Messano in order to adjust ride height and allow the wheel to be optimally steerable (Column 14 line 4-9: “Also shown are suspension arms 32 and kingpin 33 allowing the Road-Wheel Module to be optionally steerable. Air spring(s) 34 with adjustable ride height is shown connecting the suspension to the vehicle chassis. While air springs are the simplest method of adjusting vehicle ride height”).
Claim 18 is rejected under U.S.C. 103 as being unpatentable over Gell and Carpenter and Messano as applied to claim 17, in further view of Hill.
Regarding Claim 18 Gell discloses two of the air springs are respectively positioned above two rear wheel hub assemblies (Figures 1, 2: Spring damper module 17 and air spring 19 vertically higher than wheel hub assembly), but does not teach the type of powertrain in the vehicle. Hill discloses an electric heavy-duty vehicle (Hill Abstract: “A low-floor electric bus includes a plurality of battery packs mounted under the floor”). Carpenter further teaches the two of the air springs respectively positioned above the two rear wheel hub assemblies are coupled to a single rear axle (Figure 1 depicts a solid rear differential and axle assembly fixedly coupled to rear corner assemblies 16C and 16D) of the electric heavy-duty vehicle (Hill Abstract: “A low-floor electric bus includes a plurality of battery packs mounted under the floor”). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the air suspension trailer pitch correction system of Carpenter with the heavy-duty electric vehicle of Hill in order to more safely carry a payload with the electric vehicle of Hill (Carpenter Paragraph 3: “trailers are often improperly attached to a vehicle at an undesirable pitch angle. Vehicles that are improperly attached to a trailer may compromise the safety of the occupants of the vehicle, and other drivers on the road”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614